Case: 1:20-cv-05264 Document #: 4-4 Filed: 09/08/20 Page 1 of 4 PageID #:83




                                                                    EXHIBIT 4
Case: 1:20-cv-05264 Document #: 4-4 Filed: 09/08/20 Page 2 of 4 PageID #:84




                                                                    EXHIBIT 4
Case: 1:20-cv-05264 Document #: 4-4 Filed: 09/08/20 Page 3 of 4 PageID #:85




                                                                    EXHIBIT 4
Case: 1:20-cv-05264 Document #: 4-4 Filed: 09/08/20 Page 4 of 4 PageID #:86




                                                                    EXHIBIT 4
